By the Court.
(SheeMAN, J., absent.) If the plaintiffs, having attached the defendant’s property in the hands of Hillhouse, had proceeded after judgment, and levied their execution upon it, it would have applied in payment to them, *422and in. exoneration of Hillbonse from tbe defendant; — but it doth not appear that tbe plaintiffs took anything from Hillbonse by tbeir execution, or even upon an agreement that it should apply thereon; but only that Hillbonse, “by agreement with tbe plaintiffs, placed property in tbeir bands (for what purpose is uncertain) which they have converted to tbeir own use.”— This placing of property in tbe plaintiffs’ bands, and tbeir conversion of it, might subject them to Hill-house in trover or account, but could have no effect upon tbeir- execution, or on Hillhouse’s debt to tbe defendant; and is no reason why judgment should not be rendered against tbe defendant in this action.